 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 1 of 28 PageID #:924



           EXHIBIT 4
                                                                       OMB No. 1121-0329
                                                               Approval Expires 12/31/2023
U.S. Department of Justice
Office of Justice Programs
Bureau of Justice Assistance




BJA FY 21 Second Chance Act Community-Based Reentry Program
Assistance Listing Number #                      16.812
Grants.gov Opportunity Number:                    O-BJA-2021-58002
Solicitation Release Date:                       January 14, 2021 4:00 PM

Version:                                              1
Grants.gov Deadline:                              March 16, 2021 11:59 PM
Application JustGrants Deadline:                 March 30, 2021 11:59 PM



Overview
The U.S. Department of Justice (DOJ), Office of Justice Programs (OJP), Bureau of Justice
Assistance (BJA) is seeking applications for funding under the Second Chance Act to provide
grants to nonprofit organizations and Indian tribes to provide reentry services and programs.
This program furthers the Department’s mission by reducing recidivism and combating
violence by facilitating the successful reintegration of individuals returning from incarceration.
This solicitation incorporates the OJP Grant Application Resource Guide by reference. The OJP
Grant Application Resource Guide provides guidance to applicants on how to prepare and submit
applications for funding to OJP. If this solicitation expressly modifies any provision in the OJP
Grant Application Resource Guide, the applicant is to follow the guidelines in this solicitation
as to that provision.

Solicitation Categories




                                                                                   Page 1 of 28
                                                                             O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 2 of 28 PageID #:925




Competition Category *                 Number of Dollar Amount           Performance Performance
ID                                     Awards    for Award               Start Date  Duration
                                                                                     (Months)



C-          Community-based    9                      $750,000.00        10/1/21 12:00 36
BJA-2021-00 Adult Reentry for                                            AM
034-PROD Organizations Serving
            Rural Communities
C-          Community-based      8                    $750,000.00        10/1/21 12:00 36
BJA-2021-00 Adult Reentry for                                            AM
035-PROD Organizations Serving
            Nonrural Communities


Eligible Applicants:
Native American tribal governments (Federally recognized), Nonprofits having a
501(c)(3) status with the IRS, other than institutions of higher education, Other

Other
To advance Executive Order 13929 Safe Policing for Safe Communities, the Attorney General
determined that all state, local, and university or college law enforcement agencies must be certified
by an approved independent credentialing body or have started the certification process to be
eligible for FY 2021 DOJ discretionary grant funding. To become certified, the law enforcement
agency must meet two mandatory conditions: (1) the agency’s use of force policies adhere to all
applicable federal, state, and local laws; and (2) the agency’s use of force policies prohibit
chokeholds except in situations where use of deadly force is allowed by law. The certification
requirement also applies to law enforcement agencies receiving DOJ discretionary grant funding
through a subaward. For detailed information on this new certification requirement, please visit
https://cops.usdoj.gov/SafePolicingEO to access the Standards for Certification on Safe Policing for
Safe Communities, Implementation Fact Sheet, and List of Designated Independent Credentialing
Bodies.

All recipients and subrecipients (including any for-profit organization) must forgo any profit or
management fee.


BJA will consider applications under which two or more entities would carry out the federal
award; however, only one entity may be the applicant. Any others must be proposed as
subrecipients (subgrantees). For additional information on subawards, see the OJP Grant
Application Resource Guide.


BJA may elect to fund applications submitted under this FY 2021 solicitation in future fiscal
years, dependent on, among other considerations, the merit of the applications and on the
availability of appropriations.

                                                                                        Page 2 of 28
                                                                                  O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 3 of 28 PageID #:926




Contact Information
For technical assistance with submitting the SF-424 and SF- LLL in Grants.gov, contact the
Grants.gov Customer Support Hotline at 800-518-4726, 606-545-5035, at Grants.gov customer
support webpage, or email at support@grants.gov. The Grants.gov Support Hotline operates 24
hours a day, 7 days a week, except on federal holidays.
For technical assistance with submitting the full application in DOJ’s Justice Grants System
(JustGrants), contact the JustGrants Service Desk at JustGrants.Support@usdoj.gov or at
833-872-5175. The JustGrants Service Desk operates 5 a.m. to 9 p.m. EST Monday - Friday and 9
a.m. to 5 p.m. Saturday, Sunday, and federal holidays.
An applicant that experiences unforeseen Grants.gov or JustGrants technical issues beyond
its control that prevent it from submitting its application by the deadline must email the
National Criminal Justice Reference Service Response Center (Response Center) at
grants@ncjrs.gov within 24 hours after the application deadline to request approval to
submit its application after the deadline.
For assistance with any other requirements of this solicitation, contact the Response Center
by telephone at 800–851–3420 or TTY: 301–240–6310 (hearing impaired only) or by email at
grants@ncjrs.gov. Response Center hours of operation are 10 a.m. to 6 p.m. eastern time
Monday through Friday, and 10 a.m. to 8 p.m. eastern time on the solicitation close date.


Submission Information
In FY 2021, applications will be submitted to DOJ in a NEW two-step process.
Step 1: Applicants will submit an SF-424 and an SF-LLL in Grants.gov at
https://www.grants.gov/web/grants/register.html. To register in Grants.gov, applicants will
need to obtain a Data Universal Numbering System (DUNS) and System for Award
Management (SAM) registration or renewal.
Step 2: Applicants will submit the full application including attachments in JustGrants at
JustGrants.usdoj.gov.
To be considered timely, the full application must be submitted in JustGrants by the
JustGrants application deadline.
OJP encourages applicants to review, the “How to Apply" section in the OJP Grant
Application Resource Guide.




                                                                                 Page 3 of 28
                                                                           O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 4 of 28 PageID #:927




 Contents

    Contact Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
    Program Description . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
       Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
       Statutory Authority . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
       Specific Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
       Goals, Objectives, Deliverables, and Timeline . . . . . . . . . . . . . . . . . . . . 8
       Evidence-Based Programs or Practices . . . . . . . . . . . . . . . . . . . . . . . . . 9
       Information Regarding Potential Evaluation of Programs and Activities . 9
    Program-specific Priority Areas . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
       OJP Priority Areas . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    Federal Award Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
       Awards, Amounts and Durations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
       Continuation Funding Intent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
       Availability of Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
       Types of Awards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
       Financial Management and System of Internal Controls . . . . . . . . . . . . . 11
       Budget Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
       Cost Sharing or Matching Requirement . . . . . . . . . . . . . . . . . . . . . . . . . . 12
       Pre-agreement Costs (also known as Pre-award Costs) . . . . . . . . . . . . . 12
       Limitation on Use of Award Funds for Employee Compensation: Waiver . 12
       Prior Approval, Planning, and Reporting of Conference/Meeting/Training
       Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
       Costs Associated with Language Assistance (if applicable) . . . . . . . . . . 13
    Eligibility Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
    Application and Submission Information . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
       Information to Complete the Application for Federal Assistance (SF-424) . 13
       Standard Applicant Information (JustGrants 424 and General Agency
       Information) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
       Proposal Abstract . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
       Proposal Narrative . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
       Goals, Objectives, Deliverables, and Timeline . . . . . . . . . . . . . . . . . . . . 17


                                                                                                      Page 4 of 28
                                                                                                O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 5 of 28 PageID #:928




      Budget and Associated Documentation . . . . . . . . . . . . . . . . . . . . . . . . . .                       17
      Budget Worksheet and Budget Narrative (Web-based Form) . . . . . . . . .                                      17
      Indirect Cost Rate Agreement (if applicable) . . . . . . . . . . . . . . . . . . . . . .                      17
      Financial Management Questionnaire (including applicant disclosure of
      high-risk status) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     17
      Disclosure of Process Related to Executive Compensation . . . . . . . . . .                                   17
      Memoranda of Understanding (MOUs) and Other Supportive
      Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       17
      Additional Application Components . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   17
      Tribal Authorizing Resolution . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             18
      Timeline Form . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       18
      Letters of Support . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        18
      Documentation of Anticipated Benefit to Qualified Opportunity Zones (if
      applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   18
      Research and Evaluation Independence and Integrity Statement . . . . . .                                      18
      Documentation of Proposed Subrecipients (if applicable) . . . . . . . . . . . .                               18
      Documentation of High-Poverty Areas or Persistent-Poverty Counties (if
      applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   19
      Position Descriptions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         19
      Disclosures and Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                19
      Disclosure of Lobbying Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               20
      DOJ Certified Standard Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     20
      Applicant Disclosure of Duplication in Cost Items . . . . . . . . . . . . . . . . . .                         20
      DOJ Certifications Regarding Lobbying; Debarment, Suspension and
      Other Responsibility Matters; and Drug-Free Workplace Requirements .                                          20
      Applicant Disclosure and Justification – DOJ High Risk Grantees (if
      applicable) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   20
      How to Apply . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      20
      Submission Dates and Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 21
    Application Review Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              21
      Review Criteria . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       21
      Review Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        22
    Federal Award Administration Information . . . . . . . . . . . . . . . . . . . . . . . . .                      22
      Federal Award Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             22
      Administrative, National Policy, and Other Legal Requirements . . . . . . .                                   22
      Information Technology (IT) Security Clauses . . . . . . . . . . . . . . . . . . . . .                        23

                                                                                                      Page 5 of 28
                                                                                                O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 6 of 28 PageID #:929




      General Information about Post-Federal Award Reporting Requirements . 23
    Federal Awarding Agency Contact(s) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
    Other Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      Freedom of Information and Privacy Act (5 U.S.C. 552 and 5 U.S.C.
      552a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      Provide Feedback to OJP . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      Performance Measures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      Application Checklist . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
      Appendix: Applicant Documentation of Proposed Subrecipients . . . . . . . 28




                                                                                                         Page 6 of 28
                                                                                                   O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 7 of 28 PageID #:930




Program Description
Overview
The Second Chance Act of 2007 (Pub. L. 110-199), reauthorized by the First Step Act of
2018, provides a comprehensive response to assist in the transition individuals make from
prison, jail, or juvenile residential facilities to the community so that the transition is more
successful and promotes public safety.


Statutory Authority
34 U.S.C 60531




Specific Information
BJA is seeking applications to implement or expand on reentry programs that demonstrate
strong partnerships with corrections, parole, probation, and other reentry service providers.
These partnerships should develop comprehensive case management plans that directly
address criminogenic risk and needs, as determined by validated criminogenic risk
assessments, and include delivery or facilitation of services.
Grants made under this program may be used for:
1. Mentoring adult offenders during incarceration, through transition back to the community,
and post-release.
2. Transitional services to assist in the reintegration of offenders into the community,
including:
                    Educational, literacy, and vocational services and the transitional jobs
                    strategy.
                    Substance use disorder treatment and services.
                    Coordinated supervision and services for offenders, including physical
                    health care and comprehensive housing and mental health care.
                    Family services.
                    Validated assessment tools to assess the risk factors of returning inmates.

3. Training regarding offender and victims’ issues.
Prerelease Access
Participants are expected to be screened, assessed, and identified for program participation
prerelease. During the post-release phase of the reentry program, participants will receive
case management services and be connected to evidence-based programming designed to
assist in the transition from prison or jail to the community so that it is safe and successful.
Where feasible, case management services and evidence-based programming should begin

                                                                                    Page 7 of 28
                                                                              O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 8 of 28 PageID #:931




during the prerelease phase.
Correctional Partner Memorandum of Agreement
Include as an attachment a Memorandum of Agreement or Understanding (MOA or MOU) that
clearly demonstrates an established collaborative relationship between the applicant and the
correctional agencies that: (1) oversee the specific facility or facilities from which the applicant
proposes to recruit the target reentering population, and (2) oversee community corrections
(probation and/or parole) for the target population. The MOAs/MOUs must include the
following information:
1. The roles and responsibilities for staff from both agencies involved in the program.
2. Terms of access to the correctional facility or facilities for program staff. (If applicants are
unable to conduct in-reach into correctional facilities, the application should explain the
reason(s) why such access is not practicable.)
3. Information on prerelease programming and interventions provided by the correctional
agency to each participant.
4. The data elements and performance measures that the partnering agencies will provide —
or assist the grantee in obtaining — for the purpose of measuring the impact of grant
activities.


Goals, Objectives, Deliverables, and Timeline
Goals
Stabilize communities by reintegrating offenders into the community and reducing recidivism.
Objectives
      Develop comprehensive case management plans that directly address criminogenic
      risks and needs, as identified by validated criminogenic risk assessments, and include
      delivery or facilitation of services in a manner consistent with participants’ learning
      styles and abilities.
      Demonstrate increased collaboration between community- and faith-based
      organizations and corrections, community supervision, law enforcement, and other local
      reentry stakeholders.


Deliverables
               An action plan to be developed with input from BJA and the assigned technical
               assistance provider and submitted within 6 months of receiving final budget
               approval.
               A final report at the end of the project period.


The Goals, Objectives, and Deliverables are directly related to the performance measures that
demonstrate the results of the work completed, as discussed under Application and
Submission Information.




                                                                                   Page 8 of 28
                                                                             O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 9 of 28 PageID #:932




Strategic Support and Assistance to Grantees Selected under this Solicitation
BJA will provide a training and technical assistance (TTA) coach at no cost to the grantees
awarded under this solicitation to provide strategic support and assistance during the life of
this grant. The TTA coach will also work with grantees to leverage resources available
through the National Reentry Resource Center (NRRC). The NRRC serves as a
clearinghouse for current information related to reentry and intersecting topics.


Evidence-Based Programs or Practices
OJP strongly emphasizes the use of data and evidence in policymaking and program
development in criminal justice, juvenile justice, and crime victim services. For additional
information and resources on evidence-based programs or practices, see the OJP Grant
Application Resource Guide.


Information Regarding Potential Evaluation of Programs and
Activities
OJP may conduct or support an evaluation of the programs and activities funded under this
solicitation. For additional information, see the OJP Grant Application Resource Guide section
entitled “Information Regarding Potential Evaluation of Programs and Activities.”



Program-specific Priority Areas
As articulated in the Second Chance Act, priority consideration will be given to applications
that:
      Include a plan to implement activities that have been demonstrated effective in
      facilitating the successful reentry of offenders.
      Provide for an independent evaluation that includes, to the maximum extent feasible,
      random assignment of offenders to program delivery and control groups.


To receive priority consideration under either area, applicants must specify, in the program
narrative, how the applicant will address the priority.


OJP Priority Areas
In FY 2021 and in addition to executing any program-specific prioritization that may be applicable,
OJP will give priority consideration to applications as follows:
      Applications that demonstrate that the individuals who are intended to benefit from the
      requested grant reside in high-poverty areas or persistent-poverty counties.
      Applications that offer enhancements to public safety in economically distressed communities
      (Qualified Opportunity Zones).




                                                                                     Page 9 of 28
                                                                               O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 10 of 28 PageID #:933



To receive priority consideration under the poverty priority, the applicant must provide information to
demonstrate that the individuals who are intended to benefit from the requested grant reside in high-
poverty areas or persistent poverty counties. For purposes of this priority consideration, the term
‘‘high-poverty area’’ means any census tract with a poverty rate of at least 20 percent as
measured by the 2013–2017 5-year data series available from the American Community Survey of
the Census Bureau (applicants may search by census tract at
https://www.census.gov/acs/www/data/data-tables-and-tools/narrative-profiles/2017/) and the term
‘‘persistent poverty counties’’ means any county that has had 20 percent or more of its population
living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and
the most recent Small Area Income and Poverty Estimates (applicants may search by county at
https://www.census.gov/data/tables/time-series/dec/census-poverty.html and at
https://www.census.gov/programs-surveys/saipe.html).


To receive priority consideration under the Qualified Opportunity Zones priority, applicants must
include information that specifies how the project will enhance public safety in the specified QOZs.
For resources on QOZs, and for a current list of designated QOZs, see the U.S. Department of the
Treasury’s resource webpage, accessible at https://www.cdfifund.gov/pages/opportunity-zones.aspx
OJP policy priority consideration will consist of receiving additional points in the application scoring
process. Receipt of priority consideration does not guarantee that an application will be funded; nor
will the failure to receive priority consideration necessarily mean that an application will not be
funded.




Federal Award Information
Solicitation Category

Competitio Category *             Number of          Dollar     Performance            Performance
n ID                              Awards             Amount for Start Date             Duration
Enter to                                             Award                             (Months)
sort


C-         Community-based 9                         $750,000.00 10/1/21 12:00 AM 36
BJA-2021-0 Adult Reentry for
0034-      Organizations
PROD       Serving Rural
           Communities
C-         Community-based 8                         $750,000.00 10/1/21 12:00 AM 36
BJA-2021-0 Adult Reentry for
0035-      Organizations
PROD       Serving Nonrural
           Communities


                                                                                       Page 10 of 28
                                                                                  O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 11 of 28 PageID #:934




Awards, Amounts and Durations
Period of Performance Start Date
10/1/21 12:00 AM

Period of Performance Duration (Months)
36

Anticipated Total Amount to be Awarded Under Solicitation
$12,750,000.00


Additional Information
Note: Applicants serving rural and tribal jurisdictions may be granted 2-year no-cost
extensions pending significant progress.



Continuation Funding Intent
BJA may, in certain cases, provide additional funding in future years to awards made under
this solicitation, through continuation awards. OJP will consider, among other factors, OJP’s
strategic priorities, a recipient’s overall management of the award, and progress of award
funded work, when making continuation award decisions.


Availability of Funds
All awards are subject to the availability of appropriated funds and to any modifications or additional
requirements that may be imposed by law.



Types of Awards
BJA expects to make awards under this solicitation as grants. See the “Administrative, National
Policy, and Other Legal Requirements” section of the OJP Grant Application Resource Guide for a
brief discussion of important statutes, regulations, and award conditions that apply to many (or in
some cases, all) OJP grants (and cooperative agreements).




Financial Management and System of Internal Controls
Award recipients and subrecipients (including recipients or subrecipients that are pass-through
entities) must, as described in the Part 200 Uniform Requirements as set out at 2 C.F.R. 200.303,
comply with standards for financial and program management. The “Part 200 Uniform
Requirements” means the DOJ regulation at 2 C.F.R. Part 2800, which adopts (with certain


                                                                                      Page 11 of 28
                                                                                 O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 12 of 28 PageID #:935



modifications) the provisions of 2 C.F.R. Part 200. See OJP Grant Application Resource Guide for
additional information.



Budget Information
Applicants should budget funding to travel to a peer-learning event (such as a regional
meeting). Estimate the costs of travel and accommodations for three staff members to attend
one meeting per year in Washington, D.C. All expenses must be reasonable, allowable, and
necessary to the project. The estimates must provide a breakdown of all costs and adhere to
the federal per diem. All grantees will access up to $100,000 until an Action Plan is approved
by BJA during the first 6-month period after the final budget is approved.
Unallowable Uses for Award Funds
In addition to the unallowable costs identified in the DOJ Grants Financial Guide, award funds
may not be used for the following:
      Prizes/rewards/entertainment/trinkets (or any type of monetary incentive)
      Client stipends
      Gift cards
      Vehicles
      Food and beverage




Cost Sharing or Matching Requirement
This solicitation does not require a match.




Pre-agreement Costs (also known as Pre-award Costs)
See the OJP Grant Application Resource Guide information on Pre-agreement Costs (also known as
Pre-award Costs).




Limitation on Use of Award Funds for Employee Compensation:
Waiver
See the OJP Grant Application Resource Guide information on Limitation on Use of Award Funds for
Employee Compensation; Waiver.




                                                                                  Page 12 of 28
                                                                             O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 13 of 28 PageID #:936




Conference/Meeting/Training Costs
See the OJP Grant Application Resource Guide for information on Prior Approval, Planning, and
Reporting of Conference/Meeting/Training Costs.


Costs Associated with Language Assistance (if applicable)
See the OJP Grant Application Resource Guide for information on Costs Associated with Language
Assistance.




Eligibility Information
              Native American tribal governments (federally recognized)
              Nonprofits having a 501(c)(3) status with the IRS, other than institutions of
              higher education
              Tribal for-profit organizations, other than small businesses




Application and Submission Information
The following application elements MUST be included in the application submission for an
application to meet the basic minimum requirements (BMR) to advance to peer review and receive
consideration for funding:
              Proposal Abstract,
              Proposal Narrative,
              Budget Worksheet and Budget Narrative (web-based form)
              Correctional Partner Memorandum of Agreement or Understanding

See the “Application Elements and Formatting Instructions” section of the OJP Grant Application
Resource Guide for information on what happens to an application that does not contain all the
specified elements or that is nonresponsive to the scope of the solicitation.


Information to Complete the Application for Federal Assistance
(SF-424)
The SF-424 will be submitted in Grants.gov. The SF-424 is a required standard form used as a cover
sheet for submission of pre-applications, applications, and related information. See the OJP Grant
Application Resource Guide for additional information on completing the SF-424.

Intergovernmental Review: This solicitation (“funding opportunity”) is not subject to
Executive Order 12372. (In completing the SF-424, an applicant is to answer question 19 by
selecting the response that the “Program is not covered by E.O. 12372.”)


                                                                                  Page 13 of 28
                                                                             O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 14 of 28 PageID #:937




Standard Applicant Information (JustGrants 424 and General Agency
Information)
The Standard Applicant Information section of the JustGrants application is pre-populated with the
SF-424 data submitted in Grants.gov. Applicants will need to review the Standard Applicant
Information in JustGrants and make edits as needed. Within this section, applicants will need to: add
zip codes for areas affected by the project; confirm their Authorized Representative; and verify the
organization's legal name and address.



Proposal Abstract
A proposal abstract (no more than 400 words) summarizing the proposed project including primary
activities, products and deliverables, the service area, and who will benefit from the proposed
project, will be completed in the JustGrants Web-based form.



Proposal Narrative
The proposal narrative should be submitted as an attachment in JustGrants. The attached document
should be double-spaced, using a standard 12-point Times New Roman font; have no less than 1-
inch margins; and should not exceed 20 pages. Pages should be numbered and submitted as an
attachment. If the proposal narrative fails to comply with these length restrictions, BJA may
negatively consider such noncompliance in peer review and in final award decisions.
The following sections must be included as part of the proposal narrative:
a. Description of the Issue
      Describe the problems formerly incarcerated individuals in the target population face
      when returning to the community the applicant proposes to serve.
      Indicate the jurisdiction or tribal community to be served.
      Summarize the basic components of the state, local, or tribal reentry efforts as currently
      practiced.
      Describe the existing continuum or menu of services (pre- and post-release) available to
      individuals in the target population.
      Clearly specify and describe the validated assessment tool or tools used by the
      correctional agency, the community corrections agency, and/or the applicant to
      determine the risk level and identify the criminogenic needs of the individuals to be
      referred to the program. Specify when assessment and reassessment takes place and
      by which agencies.

b. Project Design and Implementation
      Describe in detail how either or both Program-Specific Priority Considerations — (1)
      plan to implement activities that have been demonstrated effective in facilitating the
      successful reentry of offenders, and (2) independent evaluation that includes, to the
      maximum extent feasible, random assignment of offenders to program delivery and
      control groups — have been met.
      Describe the plan to provide transitional reentry services to individuals returning from
      incarceration during the program period.

                                                                                    Page 14 of 28
                                                                               O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 15 of 28 PageID #:938




     Provide:
                 Confirmation of MOUs/MOAs and description of partnerships with one or
                 more correctional agencies.
                 The processes the applicant will use to identify and recruit potential
                 participants and match services to their identified needs, including:
                   1. The prerelease (if applicable) and post-release services that will be
                        available to assist in the reintegration of formerly incarcerated
                        individuals, whether provided by the applicant or a partner
                        organization, including how cognitive-based programming is or will be
                        integrated.
                    2. The process for matching prerelease (if applicable) and post-release
                       services based on risk and needs identified through the validated
                       assessment.

                 Description of the target population including eligibility requirements, the
                 number proposed to be served, and justification and demonstration that this
                 is an attainable number.
                 If applicable, description of the partnership with an evaluator.
                 Identification, definition, and justification of baseline recidivism rate.
                 Description of the plan to collect and share data and outcome measures.
                 Description of additional partnerships and plans for collaboration and
                 regular communication.


     State the intended ratio between case managers and participants.
     Describe any training curriculum components and methods of delivery.
     If a program currently exists, describe the current costs and recidivism of participants. If
     no program currently exists, detail how the program plan will be based on research that
     reduces recidivism.
     Describe how the program proposed in this application will interface with the existing
     reentry process.

c. Capabilities and Competencies
     Describe the organizational structure, capabilities, and competencies of the applicant
     and other key partners, including how the organization is positioned to provide
     transitional services throughout the entire reentry process from prerelease (if applicable)
     to post-release community support.
     Describe the management structure and staffing of the project, identifying the agency
     responsible for the program and the grant coordinator. BJA strongly encourages
     applicants to hire a full-time coordinator with a documented history of working with
     formerly incarcerated individuals. The management and organizational structure
     described should match the staff needs necessary to accomplish the tasks outlined in
     the program implementation plan.

                                                                                  Page 15 of 28
                                                                             O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 16 of 28 PageID #:939




      Discuss the history of collaboration with correctional agency partners. The extent to
      which the applicant is able to demonstrate a collaborative partnership with institutional
      and/or community corrections agencies, access to participants within facilities prior to
      release, and partnership with institutional and/or community corrections agencies to
      share data for performance measurement purposes will be key factors in assessing the
      strength of the application.

d. Plan for Collecting the Data Required for this Solicitation’s Performance Measures
              Describe the plan to track program outcomes for at least 12 months following
              release of program participants from incarceration. The plan should include:

              Identification of objectives for program development, implementation, and
              outcomes.
                             A description of how performance will be documented, monitored,
                             and evaluated — identifying the impact of each strategy once
                             implemented.
                             Identification of the data and information that will be collected, and
                             by whom.


      Describe the process for assessing the program’s effectiveness through the collection
      and reporting of the required performance metrics data.
      Discuss how the program will be sustained after federal funding ends.




Note: applicants are not required to submit performance data with the application. Rather,
performance measures information is included as an alert that successful applicants will be required
to submit performance data as part of the reporting requirements under an award.
OJP will require each successful applicant to submit regular performance data that demonstrate the
results of the work carried out under the award. The performance data directly relate to the goals,
objectives, and deliverables identified under “Goals, Objectives, and Deliverables.”

Applicants can also visit OJP’s performance measurement page at www.ojp.gov/performance for an
overview of performance measurement activities at OJP.

Award recipients will be required to submit performance measurement data and performance
reports in JustGrants. Examples of the performance measures questionnaire can be found at
https://bjapmt.ojp.gov/help/SCACommunityMeasures.pdf. Further guidance on the post-award
submission process will be provided, if selected for award.

Note on Project Evaluations
An applicant that proposes to use award funds through this solicitation to conduct project evaluations


                                                                                    Page 16 of 28
                                                                               O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 17 of 28 PageID #:940



must follow the guidance under “Note on Project Evaluations” in the OJP Grant Application
Resource Guide.

Goals, Objectives, Deliverables, and Timeline
Applicants will submit the program's goals, objectives, deliverables, and timelines in the JustGrants
Web-based form. See the OJP Grant Application Resource Guide for additional information.




Budget and Associated Documentation
Budget Worksheet and Budget Narrative (Web-based Form)
Applicants will complete the JustGrants web-based budget form. See the OJP Grant Application
Resource Guide for additional information.


Indirect Cost Rate Agreement (if applicable)
Applicants will submit their indirect cost rate agreement by uploading the agreement as an
attachment in JustGrants. See the OJP Grant Application Resource Guide for additional information.




Financial Management Questionnaire (including applicant disclosure
of high-risk status)
Applicants will download the questionnaire in JustGrants and submit by uploading the completed
questionnaire as an attachment in JustGrants. See the OJP Grant Application Resource Guide for
additional information.


Disclosure of Process Related to Executive Compensation
If applicable, applicants will submit a description of the process used to determine compensation by
uploading the document as an attachment in JustGrants. See the “Application Attachments” section
of the OJP Grant Application Resource Guide for information.




Memoranda of Understanding (MOUs) and Other Supportive
Documents
with correctional partners as described in the previous section Correctional Partner
Memorandum of Agreement.


Additional Application Components
Applicants will attach the additional requested documentation in JustGrants.

                                                                                     Page 17 of 28
                                                                                O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 18 of 28 PageID #:941




Tribal Authorizing Resolution
If applicable, applicants will submit the Tribal Authorizing Resolution by uploading the resolution as
an attachment in JustGrants. An application in response to this solicitation may require inclusion of
information related to a tribal authorizing resolution as an attachment. See the OJP Grant
Application Resource Guide for information on tribal authorizing resolutions.


Timeline Form
Timeline/Program Plan with each objective, activity, expected completion date, and
responsible person or organization.



Letters of Support
from key partners (other than correctional agency partners for which MOAs/MOUs are
required) detailing the commitment to work with the applicant to promote the mission of the
program.



Documentation of Anticipated Benefit to Qualified Opportunity
Zones (if applicable)
As is mentioned above, OJP will give priority consideration in award decisions to designated
Qualified Opportunity Zones (QOZs). Each applicant proposing to receive priority
consideration under the Qualified Opportunity Zones priority must provide a sufficient
narrative explanation in order for OJP to identify clearly the public safety benefit the applicant
anticipates that its project will have on a specified QOZ(s). The narrative and the list of
affected QOZs (by census tract number) must be included as an attachment that is clearly
labeled as addressing QOZs. The applicant may also include tables, charts, graphs, or other
relevant illustrations that may be useful in comprehending the manner in which the proposed
project is anticipated to benefit a QOZ(s). Applicants will submit the narrative by uploading the
document as an attachment in JustGrants.



Research and Evaluation Independence and Integrity Statement
If an application proposes research (including research and development) and/or evaluation, the
applicant must demonstrate research/evaluation independence and integrity, including appropriate
safeguards, before it may receive award funds. Applicants will submit a description of their research
and evaluation independence and integrity by uploading the document as an attachment in
JustGrants. For additional information regarding demonstrating research/evaluation independence
and integrity, including appropriate safeguards, see the OJP Grant Application Resource Guide.



Documentation of Proposed Subrecipients (if applicable)


                                                                                      Page 18 of 28
                                                                                 O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 19 of 28 PageID #:942




Complete the table in Appendix A with information regarding proposed subrecipients of
funding, including the name, organizational affiliation, and city and state of the proposed
subrecipient entity. For additional information on subawards, see the OJP Grant Application
Resource Guide. Applicants will submit the table in Appendix A by uploading the document as
an attachment in JustGrants.




Documentation of High-Poverty Areas or Persistent-Poverty
Counties (if applicable)



       As mentioned above, OJP will give priority consideration in award decisions to
       applications that demonstrate that the individuals who will benefit from the requested
       grant reside in high-poverty areas or persistent-poverty counties as defined above.
       Each applicant proposing to receive consideration under the High-Poverty Areas or
       Persistent-Poverty Counties priority must provide a sufficient narrative explanation to
       identify each specific High-Poverty Area (by census tract number(s)) and/or each
       specific Persistent-Poverty County where individuals are intended to benefit from the
       requested grant and how the requested grant will address specific challenges in each
       such identified area and/or county. Applicants will submit the narrative by uploading
       the document as an attachment in JustGrants.



Position Descriptions


Position Descriptions for key positions and résumés for personnel in those positions, including
research partner position(s), if applicable. Position descriptions should relate to the role on the
proposed program, not the person’s role within the applicant organization, and describe
critical competencies and expectations regarding program responsibilities.




Disclosures and Assurances
Applicants will complete the following disclosures and assurances.



                                                                                  Page 19 of 28
                                                                             O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 20 of 28 PageID #:943




Disclosure of Lobbying Activities
Applicants will complete and submit the SF-LLL in Grants.gov. See the OJP Grant Application
Resource Guide for additional information.



DOJ Certified Standard Assurances
See the DOJ Certified Standard Assurances in the OJP Grant Application Resource Guide.



Applicant Disclosure of Duplication in Cost Items
Applicants will complete the JustGrants web-based Applicant Disclosure of Duplication in Cost Items
form. See the OJP Grant Application Resource Guide for additional information.



DOJ Certifications Regarding Lobbying; Debarment, Suspension and
Other Responsibility Matters; and Drug-Free Workplace
Requirements
Applicants will review and accept the DOJ Certified Certifications Regarding Lobbying; Debarment,
Suspension and Other Responsibility Matters; and Drug-Free Workplace Requirements. See OJP
Grant Application Resource Guide.



Applicant Disclosure and Justification – DOJ High Risk Grantees (if
applicable)


        If applicable, applicants will submit as an attachment in JustGrants. See the OJP
        Grant Application Resource Guide for additional information. A DOJ High Risk
        Grantee is a recipient that has received a DOJ High Risk designation based on a
        documented history of unsatisfactory performance, financial instability, management
        system or other internal control deficiencies, or noncompliance with award terms and
        conditions on prior awards, or that is otherwise not responsible.




How to Apply
Applicants will submit an SF-424 and an SF-LLL in Grants.gov at
https://www.grants.gov/web/grants/register.html.
Applicants will submit the full application including attachments in JustGrants at
JustGrants.usdoj.gov.



                                                                                    Page 20 of 28
                                                                               O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 21 of 28 PageID #:944



For additional information, see the “How to Apply” section in the OJP Grant Application Resource
Guide.


Submission Dates and Time
The SF-424 and the SF-LLL will be submitted in Grants.gov by March 16, 2021 at 11:59 pm
EST. OJP urges applicants to submit applications at least 72 hours prior to the application due date
to allow time for the applicant to receive validation messages or rejection notifications from
Grants.gov and to correct in a timely fashion any problems that may have caused a rejection
notification.
The full application will be submitted in JustGrants by March 30, 2021 at 11:59 pm EST.
To be considered timely, the full application must be submitted in JustGrants by the JustGrants
application deadline.




Application Review Information
Review Criteria
Applications that meet basic minimum requirements will be evaluated by peer reviewers.
Applications will be evaluated on how the proposed project/program addresses the following criteria:
  1. Statement of the Problem/Description of the Issue (10%) - evaluate the applicant’s
     understanding of the program/issue to be addressed.
  2. Project Design and Implementation (40%) - evaluate the adequacy of the proposal, including
     the goals, objectives, timelines, milestones, and deliverables.
  3. Capabilities and Competencies (25%) - evaluate administrative and technical capacity of the
     applicant to successfully accomplish the goals and objectives.
  4. Plan for Collecting the Data Required for this Solicitation’s Performance Measures (15%) -
     evaluate the applicant’s understanding of the performance data reporting requirements and
     the plan for collecting the required data.
  5. Budget (10%) - evaluate for completeness, cost effectiveness, and allowability (e.g.,
     reasonable, allocable, and necessary for project activities).


b. Additional Review Criteria
Other important considerations for BJA include geographic diversity, strategic priorities (specifically
including, but not limited to, those mentioned above relating to addressing specific challenges, high-
poverty areas or persistent-poverty counties, demonstrable potential enhancement to public safety in
one or more federally designated Qualified Opportunity Zones), available funding, past performance,
 additional statutory priority considerations also mentioned above, and the extent to which the
Budget Worksheet and Budget Narrative (Web-based Form) accurately explain project costs that are
reasonable, necessary, and otherwise allowable under federal law and applicable federal cost
principles.



Review Process

                                                                                     Page 21 of 28
                                                                                O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 22 of 28 PageID #:945



Applications submitted under this solicitation that meet basic minimum requirements, will be
evaluated for technical merit by a peer review panel(s) in accordance with OJP peer review policy
and procedures using the stated review criteria above.
OJP screens applications to ensure they meet the basic minimum requirements prior to conducting
peer review. Although specific requirements may vary, the following are common requirements
applicable to all solicitations for funding under OJP programs:
               The application must be submitted by an eligible type of applicant.
               The application must request funding within programmatic funding constraints (if
               applicable).
               The application must be responsive to the scope of the solicitation.
               The application must include all items necessary to meet the basic minimum
               requirements.

Pursuant to the Part 200 Uniform Requirements, before award decisions are made, OJP also
reviews information related to the degree of risk posed by the applicant. Among other things to help
assess whether an applicant that has one or more prior federal awards has a satisfactory record with
respect to performance, integrity, and business ethics, OJP checks whether the applicant is listed in
SAM as excluded from receiving a federal award.
In addition, if OJP anticipates that an award will exceed $250,000 in federal funds, OJP also must
review and consider any information about the applicant that appears in the non-public segment of
the integrity and performance system accessible through SAM (currently, the Federal Awardee
Performance and Integrity Information System, FAPIIS).
Important note on FAPIIS: An applicant, may review and comment on any information about itself
that currently appears in FAPIIS and was entered by a federal awarding agency. OJP will consider
any such comments by the applicant, in addition to the other information in FAPIIS, in its assessment
of the risk posed by the applicant.
Absent explicit statutory authorization or written delegation of authority to the contrary, all final award
decisions will be made by the Assistant Attorney General, who may take into account not only peer
review ratings and BJA recommendations, but also other factors as indicated in this section.




Federal Award Administration Information
Federal Award Notices
See the OJP Grant Application Resource Guide for information on award notifications and
instructions.



Administrative, National Policy, and Other Legal Requirements
If selected for funding, in addition to implementing the funded project consistent with the OJP-
approved application, the recipient must comply with all award conditions, and all applicable
requirements of federal statutes and regulations (including applicable requirements referred to in the
assurances and certifications executed in connection with award acceptance).
For additional information on these legal requirements, see the “Administrative, National Policy, and
Other Legal Requirements” section in the OJP Grant Application Resource Guide.



                                                                                        Page 22 of 28
                                                                                   O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 23 of 28 PageID #:946




Information Technology (IT) Security Clauses
An application in response to this solicitation may require inclusion of information related to
information technology security. See the OJP Grant Application Resource Guide for information on
information technology security.



General Information about Post-Federal Award Reporting
Requirements
In addition to the deliverables described in the Program Description section, any recipient of an
award under this solicitation will be required to submit certain reports and data.
Required reports. Recipients typically must submit quarterly financial reports, progress reports, final
financial and progress reports, and, if applicable, an annual audit report in accordance with the Part
200 Uniform Requirements or specific award conditions. Future awards and fund drawdowns may be
withheld if reports are delinquent. (In appropriate cases, OJP may require additional reports.)
See the OJP Grant Application Resource Guide for additional information on specific post-award
reporting requirements, including performance measures data.




Federal Awarding Agency Contact(s)
For OJP contact(s), see page 2.
For contact information for Grants.gov, see page 2.




Other Information
Freedom of Information and Privacy Act (5 U.S.C. 552 and 5 U.S.C.
552a)
See the OJP Grant Application Resource Guide for information on Freedom of Information and
Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a).


Provide Feedback to OJP
See the OJP Grant Application Resource Guide for information on how to provide feedback to OJP.




Performance Measures
See Plan for Collecting the Performance Measures section.

                                                                                     Page 23 of 28
                                                                                O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 24 of 28 PageID #:947




Application Checklist

                  Second Chance Act Community-based Reentry Program

This application checklist has been created as an aid in developing an application.

What an Applicant Must Do:

Prior to Registering in Grants.gov:

      Acquire a DUNS Number (see OJP Grant Application Resource Guide)

      Acquire or renew registration with SAM (see OJP Grant Application Resource Guide)


To Register with Grants.gov:

      Acquire AOR and Grants.gov username/password (see OJP Grant Application Resource
      Guide)

      Acquire AOR confirmation from the E-Biz POC (see OJP Grant Application Resource Guide)


To Find Funding Opportunity:

      Search for the Funding Opportunity on Grants.gov

      Select the correct Competition ID [insert if applicable]

      Access Funding Opportunity and Application Package (see OJP Grant Application Resource
      Guide)

      Sign up for Grants.gov email notifications (optional) (see OJP Grant Application Resource
      Guide)

      Read Important Notice: Applying for Grants in Grants.gov

      Read OJP policy and guidance on conference approval, planning, reporting available
      at ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm (see OJP Grant
      Application Resource Guide)



                                                                                    Page 24 of 28
                                                                               O-BJA-2021-58002
 Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 25 of 28 PageID #:948




Overview of Post-Award Legal Requirements:

      Review the “ Overview of Legal Requirements Generally Applicable to OJP Grants and
      Cooperative Agreements - FY 2021 Awards” in the OJP Funding Resource Center.


Scope Requirement:

      The federal amount requested is within the allowable limit(s) of $750,000.


Eligibility Requirement: Eligible applicants are limited to nonprofit organizations (including tribal
nonprofit and for-profit organizations) and federally recognized Indian tribal governments (as
determined by the Secretary of the Interior). All recipients and subrecipients (including any for-profit
organizations) must forgo any profit or management fee.

      Submit SF-424 and SF-LLL in Grants.gov


After SF-424 and SF-LLL Submission in Grants.gov, Receive Grants.gov Email Notifications That:

      Submission has been received in Grants.gov

      Submission has either been successfully validated or rejected with errors (see OJP Grant
      Application Resource Guide)


If No Grants.gov Receipt, and Validation or Error Notifications are Received:

      Contact the Response Center by telephone at 800–851–3420 or TTY: 301–240–6310
      (hearing impaired only) or by email at grants@ncjrs.gov. Response Center hours of
      operation are 10 a.m. to 6 p.m. eastern time Monday through Friday, and 10 a.m. to 8
      p.m. eastern time on the solicitation close date.


Receive email notification to complete application in JustGrants:

      Complete Application in JustGrants


Content of Application Submission:

The following items are critical application elements required to pass Basic Minimum Requirements
review. An application that OJP determines does not include the application elements that must be
included in the application submission in order for the application to meet the basic minimum


                                                                                       Page 25 of 28
                                                                                  O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 26 of 28 PageID #:949



requirements, will neither proceed to peer review, nor receive further consideration.

      Information to Complete the Application for Federal Assistance (SF-424) in Grants.gov

      Standard Applicant Information (SF-424 info from Grants.gov)

      Proposal Abstract

      Proposal Narrative

      Budget Worksheet and Budget Narrative (web-based form)

      Correctional Partner Memorandum of Understanding or Agreement


~~~

Budget and Associated Documentation

      Budget Worksheet and Budget Narrative (Web-based form)

      Indirect Cost Rate Agreement (if applicable) (see OJP Grant Application Resource Guide)

      Financial Management and System of Internal Controls Questionnaire (see OJP Grant
      Application Resource Guide)

      Disclosure of Process related to Executive Compensation [insert if applicable, consult with
      OGC]


Additional Application Components

      Tribal Authorizing Resolution (if applicable) [insert if applicable] (see OJP Grant Application
      Resource Guide)

      Research and Evaluation Independence and Integrity [insert if listed in the solicitation] (see
      OJP Grant Application Resource Guide)

      Documentation of rural challenges (if applicable)

      Documentation of high-poverty or persistent poverty counties (if applicable)

      Documentation of enhanced public safety in federally designated Qualified Opportunity Zones
      (if applicable)


Disclosures and Assurances


                                                                                      Page 26 of 28
                                                                                 O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 27 of 28 PageID #:950




      Disclosure of Lobbying Activities (SF-LLL) (see OJP Grant Application Resource Guide)

      Applicant Disclosure of Duplication in Cost Items (Pending Applications) (see OJP Grant
      Application Resource Guide)

      DOJ Certified Standard Assurance (see OJP Grant Application Resource Guide)

      DOJ Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility
      Matters; and Drug-Free Workplace Requirements (see OJP Grant Application Resource
      Guide)

      Applicant Disclosure and Justification - DOJ High Risk Grantees (if applicable) (see OJP
      Grant Application Resource Guide)


Submit Application in JustGrants:

      Application has been successfully submitted in JustGrants


If No JustGrants Application Submission, Validation, or Error Notifications are Received:

      Contact JustGrants.Support@usdoj.gov or 833–872–5175 regarding technical difficulties




                                                                                    Page 27 of 28
                                                                               O-BJA-2021-58002
Case: 1:20-cv-06316 Document #: 49-8 Filed: 03/05/21 Page 28 of 28 PageID #:951




Appendix: Applicant Documentation of Proposed Subrecipients



Complete the table below with information regarding proposed subrecipients of Second
Chance Act funding, including the name, organizational affiliation, and city and state of the
proposed subrecipient entity. Add rows if needed. For additional information on subawards,
see the OJP Grant Application Resource Guide. As described previously, applicants will
submit the table by uploading the document as an attachment in JustGrants.


 Subrecipient Name               Subrecipient Organization       Subrecipient Location
                                                                 (City, State)
 (Last, First)




                                                                               Page 28 of 28
                                                                          O-BJA-2021-58002
